DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11, 17-22, 25 and 27-28 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 10 August 2021 and 31 July 2020 is being considered by the examiner.
4.	Figures 1-2 of the application are directly related to the claimed invention.

    PNG
    media_image1.png
    462
    336
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    574
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

6.	Claims 1-2, 5-7, 17-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over BEHRAVAN et al. (US 2016/0302209 A1) in view of DAYAL et al. (US 2014/0126552 A1), further in view of ZHU et al. (US 2015/0319643 A1).
	Regarding claims 1, 6, 17 and 25, BEHRAVAN et al. disclose a data transmission method, applied to a primary base station and comprising:
	configuring a carrier parameter used by a secondary base station for the secondary base station.
	BEHRAVAN et al. teach ([0025]: When two signal including different frequency components go through the RF front-end nonlinearity, numerous inter-modulation products are created, and part of them may end up in other carriers.  This may occur when carrier aggregation is used where the two carriers are being transmitted by the same RF front-end.”)
	([0159]: “The reduced UL transmission configuration may be achieved by reducing or lowering values of physical parameters, such as number of UL physical channels or physical signals (e.g. reduced number of RBs, reduce or puncturing or not using certain resource elements, not transmitting certain reference signals (such as SRS) in one or more or all resource elements etc.), UL transmit power, UL bit rate, modulation order, modulation and coding scheme (MCS), ect., compared to the corresponding parameters used in the full UL transmission configuration.  The reduced configuration may further include selectively muting one or more UL CCs.”)

    PNG
    media_image3.png
    312
    409
    media_image3.png
    Greyscale

	 BEHRAVAN et al. disclose method for reducing interference caused by uplink carrier aggregation.  BEHRAVAN et al. do not disclose configuring an autonomous rejection rule for an inter-modulation distortion occurred between a carrier used by the second base station and a carrier used by the primary base station for a terminal and sending the carrier parameter and information associated with the autonomous rejection rule to the terminal.
	DAYAL et al. in the same field of invention, disclose method for configuring an autonomous denial rate for a user equipment.

    PNG
    media_image4.png
    598
    531
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    595
    494
    media_image5.png
    Greyscale

It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine ZHU and DAYAL et al. with BEHRAVAN et al. so to configure an autonomous rejection rule for an inter-modulation distortion occurred between carriers of primary and secondary base station.

Regarding claims 1, 7 and 18, although BEHRAVAN et al. fail to explicitly state the primary base station is a Long Term Evolution (LTE) base station, and the secondary base station is a New Radio (NR) base station, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement LTE base station and a secondary New Radio (NR) base station.

	Regarding claims 5, 8 and 19, BEHRAVAN et al. disclose system information send to the UE via RRC signal.
.
Allowable Subject Matter
7.	Claims 3-4, 9-11, 20-22 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412